DETAILED ACTION

Claims 1-4 have been amended. Claims 1-4 remain pending in the application.
Claims 1 and 4 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the specification and claims have overcome each and every objection, and avoided invoking 112(f) previously set forth in the Non-Final Office Action. As a result, each and every objection and all 112(f) interpretations have been withdrawn.. 

Applicant's arguments with respect to amended claims regarding rejection under 35 U.S.C. § 103 have been fully considered but respectfully found not persuasive.

In the remarks, applicant argues in substance that:
WATANABE does not teach stopping creation of the oscillation component command is based on that the cutting black is determined for the surface quality-prioritized part, and none of the prior arts of record teaches this feature.

While the examiner agrees that WATANABE does not explicitly teach stopping creation of the oscillation component command is based on that the cutting black is determined for the surface quality-prioritized part. However, the examiner respectfully submit that applicant has overlooked the fact that WATANABE was not relied on teaching stopping creation of the oscillation component command is based on that the cutting black is determined for the surface quality-prioritized part, Shiba was. Shiba teaches stopping creation of the oscillation component command is based on that the cutting black is determined for the surface quality-prioritized part (claims 1 & 2, Fig. 7 column 9 lines 11-35, analyzing prefetched machining program code in the fetched blocks to determine if the block is a vibration cutting block; if the block is a vibration cutting block, then determine if it is for a finishing; if it is not for a finishing then provide the vibration component; if it is for a finishing then stop providing the vibration component), as stated in previous office action. Therefore, applicant’s arguments are not persuasive.

The teachings of WATANABE, Shiba and WATANABE M as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made.

Claim Objections

Claim 4 is objected to because of the following informalities: 
Claim 4 recites “the surface quality prioritized machining par” in last sentence that has a typo. For examination purpose, “the surface quality prioritized machining par” will be construed as “the surface quality prioritized machining part”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE US 20180281090 A1, in view of Shiba US 6830415 B21.

Regarding claim 1, WATANABE teaches a numerical control device for a cutting device (Fig. 1 [0009] [0069] NC apparatus 1), the numerical control device comprising a processor, the processor being configured to:
analyze a machining program ([0076] vibration-command analysis unit analyzes the machining program to determine whether a vibration command is contained in the machining program, and to provide a vibration condition - an oscillation component command for oscillation cutting to interpolation processing unit – oscillation component creating unit, and to command the servomotors 11 through the interpolation processing unit);
create an oscillation component command for oscillation cutting when it is determined the machining program block is an oscillation cutting block and send the created oscillation component command to a servo motor ([0076] [0080] ] vibration-command analysis unit to determine whether a vibration command is contained in the machining program, and to provide a vibration condition - an oscillation component command for oscillation cutting to interpolation processing unit – oscillation component creating unit, and to command the servomotors 11 through the interpolation processing unit); and
stop creation of the oscillation component command when the cutting block is for finishing ([0098] at the finishing cycle 4th time cutting, vibration is stopped to ensure that the vibration does not cause the workpiece to be cut deeper than target).
WATANABE does not explicitly teach:
determine a surface quality-prioritized machining part in the oscillation cutting block, and the creating the oscillation component or stopping creating the oscillation component is based on the determination.
Shiba teaches determining a surface quality-prioritized machining part in the oscillation cutting block, and the creating the oscillation component or stopping creating the oscillation component is based on the determination (claims 1 & 2, Fig. 7 column 9 lines 11-35, analyzing prefetched machining program code in the fetched blocks to determine if the block is a vibration cutting block; if the block is a vibration cutting block, then determine if it is for a finishing; if it is not for a finishing then provide the vibration component; if it is for a finishing then stop providing the vibration component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WATANABE to incorporate the teachings of Shiba because they all directed to numerical cutting processes. Determining a surface quality-prioritized machining part and stopping oscillation will help provide cutting precision for the finishing surface of workpiece.
WATANABE teaches:
[0009] …, … a numerical control apparatus that includes: a drive unit to control a main shaft that rotates a workpiece, a first drive shaft that feeds to move a cutting tool relatively to the workpiece along a perpendicular direction to a lead direction of a thread to be formed in a machining process, and a second drive shaft that feeds to move the cutting tool relatively to the workpiece along the lead direction; and a vibration unit to superimpose, on a movement of the first drive shaft, a vibration that is a reciprocating feed movement having a period having a predetermined ratio with a rotation period of the main shaft, and that performs a thread cutting process for forming a thread on the workpiece by moving the cutting tool and the workpiece relative to each other and performing a cut process more than once on the workpiece.

    PNG
    media_image1.png
    775
    491
    media_image1.png
    Greyscale

[0069] FIG. 1 is a block diagram illustrating an exemplary configuration of a numerical control apparatus 1 according to a first embodiment. The numerical control apparatus 1 includes a drive unit 10, which drives at least one of a workpiece and a tool, …

    PNG
    media_image2.png
    382
    839
    media_image2.png
    Greyscale

[0076] The analysis processing unit 45 includes a movement-command generation unit 451, which reads the machining program 432 including one or more blocks, analyzes every block of the machining program 432 that has been read, reads a movement path and a feed speed, and generates a movement command for movement to be made in one block, and a vibration-command analysis unit 452, which analyzes the machining program 432 to determine whether a vibration command is contained and, if a vibration command is contained, provides a vibration condition contained in the vibration command to the interpolation processing unit 48. A vibration condition generated by the vibration-command analysis unit 452 includes, for example, an amplitude of a low frequency vibration.
[0080] … a low-frequency vibration thread cutting process to be described hereinafter can be performed when both or one of the workpiece 61 and the tool 62, which are/is to be moved, are/is equipped with the servomotors 11 …
[0098] …, control is performed such that the superimposition of the vibration does not cause the workpiece 61 to be cut deeper than the program command path. In FIG. 18, a thread cutting process performed the first time to a thread cutting process performed the third time are low-frequency vibration thread cutting processes, and a thread cutting process performed the fourth time is a finishing process involving no vibration.
Shiba teaches:

    PNG
    media_image3.png
    804
    738
    media_image3.png
    Greyscale

Claims 1 & 2:
1. A chip removal method for NC machine tools, comprising: operating a vibratory portion of a chip remover of the NC machine tool during machining of a work-piece, wherein the vibratory portion vibrates the NC machine tool; comparing a dimensional tolerance value for the work- piece to a prescribed tolerance threshold level; determining when the NC machine tool enters a finishing stage of the machining of the work-piece based on the compared tolerances; and changing the vibration of the vibratory portion when the NC machine tool enters the finishing stage.
2. A chip removal method according to claim 1, wherein changing the vibration comprises stopping the vibratory portion.
column 9 lines 11-35
In the select mode (step S111b), the machining program analyzer 123 prefetches several blocks in the machining program stored in the memory 122 (step S114). The machining program analyzer 123 decides (step S115) whether concerned command code in the fetched blocks permits or prohibits operation of the spiral chip remover 113 based on the chip removal rules defined in advance. 
If the command code (e.g. G00 or G06) in the blocks permits (S115a) operation of the spiral chip remover 113, an operation permission flag is set (step S116).
…
Upon execution of the command code at the machine tool controller 126 (step S118), a flag check is made (step S119). If the command code (e.g. G00 or G06) is not for a finishing and the operation permission flag is set (S119a), the machine tool controller 126 commands an operation of the spiral chip remover 113 via the electrical control interface 128 to the auxiliary equipment 114 (step S120). 
On the other hand, if the command code (G01 or G02) is for a finishing and the operation prohibition flag is set (S119b), the machine tool controller 126 prohibits operation of the spiral chip remover 113 via the electrical control interface 128 to the auxiliary equipment 114 (step S121).

Regarding claim 2, WATANABE further teaches processor determines an oscillation cutting block in a finish machining shape of a multiple fixed cycle as the surface quality-prioritized machining part ([0098]).

Regarding claim 4, WATANABE and Shiba together teach similar limitations to that of claim 1 therefore is rejected on the same basis. In addition, WATANABE and Shiba further teach a finish machining determination unit configured to determine as being a surface quality-prioritized machining part based on a machining settings switching command in the machining program (WATANABE: Fig. 32 [0183] in machining program, “A0.0” – a machining setting command indicating a surface quality-prioritized machining part; Shiba: column 8 lines 27-33 forced stop mode).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WATANABE in view of Shiba as applied to claims 1, 2 and 4 above, further in view of WATANABE M DE 112014007112 T52.

Regarding claim 3, WATANABE further teaches the processor determines an oscillation cutting block having a smaller cut amount than a predetermined value as a surface quality- prioritized machining part (WATANABE: [0098] stopping vibration so that superimposition of the vibration and cutting depth does not cut deeper that target, means stopping vibration when the remaining cutting depth is smaller than the vibration amplitude).
WATANABE M teaches the processor determines an oscillation cutting block having a smaller cut amount than a predetermined value as a surface quality- prioritized machining part (WATANABE M:  [0066] stopping vibration with remaining cutting distance is less than the travel length in one vibration cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WATANABE to incorporate the teachings of WATANABE M because they all directed to numerical cutting processes. Stop oscillation when the remaining cutting distance is less than a threshold will help provide finishing precision for surface of workpiece.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  WATANABE and Shiba are the prior arts of record
        2  WATANABE M is the prior art of record